Opinion issued December
15, 2010

In The
Court of Appeals
For The
First District of Texas
————————————
NO. 01-10-01074-CV
———————————
IN RE Northpark office tower, lp, and northpark office tower gp, llc, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM
OPINION
          By petition for writ of mandamus,
relators, Northpark Office Tower, LP, and Northpark Office Tower GP, LLC, challenge
the trial court’s December 3, 2010 order expediting discovery in the underlying
case.[1] 

          We deny
the petition for writ of mandamus.  All outstanding motions are overruled as
moot.
PER CURIAM
 
Panel consists of Chief Justice
Radack and Justices Massengale and Brown.  
 




[1]           The
underlying case is Star Electricity, L.L.C. d/b/a Startex Power v. Northpark
Office Tower GP, LLC, Northpark Office Tower LP, LLC, and Jetall Companies,
Inc., No. 2010-71330 in the 129th District Court of Harris County, Texas,
the Honorable Michael Gomez presiding.